AO 2458 (Rev. 02/ 18)   Judgment in a Criminal Case
                        Sheet I



                                           UNITED STATES DISTRICT COURT
                                                                     District of Montana
                                                                              )
               UNITED ST ATES OF AMERICA                                      )      JUDGMENT IN A CRIMINAL CASE
                                    v.
                  MARTIN LEE ROMAN NOSE
                                                                              )
                                                                              )
                                                                              )
                                                                                     Case Number: CR 18-14-H-CCL
                                                                                                                               FILED
                                                                              )      USM Number: 12180-046                       NOV 14 2018
                                                                              )
                                                                              )        MICHAEL DONAHOE                        Clerk, U.S . District Court
                                                                                                                                Dist, iet Of MaAtana
                                                                              )      Defendant's Attorney                               Helena
THE DEFENDANT:
Ill pleaded guilty to count(s)
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section
 18   us·c 22so(af ~·



       The defendant is sentenced as provided in pages 2 through             __6_ _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

Ill Count(s)       II                                    !i2f   is     Dare dismissed on the motion of the United States.
                 -------------
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenclant must notify the court and United States attorney of material changes in economic circumstances.

                                                                              11/13/2018




                                                                             Charles C. Lovell, Senior US District Judge
                                                                             Name and Title of Judge


                                                                              11/14/2018
                                                                             Date
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment
                                                                                                     Judgment - Page __2__ of   6
 DEFENDANT: MARTIN LEE ROMAN NOSE
 CASE NUMBER: CR 18-14-H-CCL

                                                            IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  24 months consecutive to the sentence imposed in District of Montana case CR 12-102-BLG-SPW-CCL.




     !il    The court makes the following recommendations to the Bureau of Prisons:

  If eligible, the defendant should be placed at FCI Tallahassee .




     ~      The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at                                  D a.m.       D p.m.      on

            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                     to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL



                                                                          By--------==-=:--::-::-==--=--,-,-~-=-:-:-,-------
                                                                                              DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/ 18) Judgment in a Criminal Case
                      Sheet 3 - Supervised Release
                                                                                                              Judgment-Page   3   of        6
DEFENDANT: MARTIN LEE ROMAN NOSE
CASE NUMBER: CR 18-14-H-CCL
                                                           SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
     52 months to be served concurrently with the supervised release term imposed in District of Montana case
     CR 12-102-BLG-SPW-CCL.




                                                       MANDATORY CONDITIONS

I.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.       D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
                restitution. (check if applicable)
5.       i!1'   You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.       l!l'   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
                directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
                reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.       D You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 2458 (Rev. 02/ 18) Judgment in a Criminal Case
                      Sheet 3A - Supervised Release
                                                                                                                       4                   6
                                                                                                 Judgment- Page _ _ _ _ _ or _ _ _c.......__ _
DEFENDANT: MARTIN LEE ROMAN NOSE
CASE NUMBER: CR 18-14-H-CCL

                                      STAND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers ).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S . probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                      Date
                                                                                                                  ------------
AO 245B(Rev. 02/ 18) Judgment in a Criminal Case
                     Sheet 3D - Supervised Release
                                                                                            Judgment- Page   _.;;c..,5_   of   6
DEFENDANT: MARTIN LEE ROMAN NOSE
CASE NUMBER: CR 18-14-H-CCL

                                       SPECIAL CONDITIONS OF SUPERVISION
1. The defendant shall comply with Sexual Offender Registration requirements for convicted offenders in any state in which
the defendant resides.

2. The defendant shall not be allowed to do the following without prior written approval of United States Probation:
knowingly reside in the home, residence, or be in the company of any child under the age of 18, with the exception of their
own children; go to or loiter within 100 yards of school yards, parks, playgrounds, arcades, or other places primarily used
by children under the age of 18.

3. The defendant shall submit to not more than six polygraph examinations per year as directed by United States Probation
to assist in treatment, planning, and case monitoring. The defendant maintains the Fifth Amendment rights during
polygraph examinations and may refuse to answer any incriminating questions. The defendant is to pay all or part of the
cost of the examinations as directed by United States Probation Office.

4 . The defendant shall not knowingly acquire, possess, or view any materials depicting sexually explicit conduct as defined
in 18 U.S.C. § 2256(2)(A), if the materials, taken as a whole, are primarily designed to arouse sexual desire, unless
otherwise approved by the supervising probation officer in conjunction with defendant's sex offender treatment provider.
This condition applies to written stories, visual, auditory, telephonic, or electronic media, computer programs or services,
and any visual depiction as defined in 18 U.S.C. § 2256(5). The defendant shall not knowingly patronize any place where
sexually explicit material or entertainment is the primary item of sale, such as adult bookstores, clubs, or Internet sites,
unless otherwise approved by the supervising probation officer in conjunction with defendant's sex offender treatment
provider. The defendant shall not utilize 900 or adult telephone numbers or any other sex-related numbers, or on-line chat
rooms that are devoted to the discussion or exchange of sexually explicit materials as defined above .

5. The defendant shall submit their person, and any property, residence, place of employment, vehicle, papers, computers
(as defined in 18 U.S.C. § 1030(e)(1 )), other electronic communications or data storage devices or media, to which the
defendant has access, to a search at a reasonable time and a reasonable manner, with or without a warrant, by the United
States Probation Office, or by any law enforcement officers upon the express direction of the United States Probation
Office, with reasonable suspicion concerning a violation of a condition of supervision or unlawful conduct by the defendant.
Failure to submit to search may be grounds for revocation. The defendant shall warn any other occupants, adults, and
minors that the premises may be subject to searches pursuant to this condition . The defendant shall allow seizure of
suspected contraband for further examination.

 6. The defendant shall enter and successfully complete a sex offender treatment program. The defendant is to enter a
 program designated by, and until released by, the United States Probation Office. The defendant is to pay all or part of the
 costs of treatment as directed by United States Probation Office.

 7. The defendant shall participate in and complete programs for mental health and/or substance abuse treatment as
 approved by the United States Probation Office until the defendant is released from the program by the probation officer.
 The defendant is to pay all or part of the costs of treatment as directed by the United States Probation Office.

 8. The defendant shall not possess or ingest alcohol and shall not enter establishments where alcohol is sold on a retail
 basis for consumption on the premises.

 9. The defendant shall participate in substance abuse testing, to include not more than 365 urinalysis tests, not more than
 365 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision . The
 defendant shall pay all or part of the costs of testing as directed by the United States Probation Office.

 10. The defendant shall not possess , ingest or inhale any toxic substances such as, but not limited to, synthetic marijuana ,
 kratom and/or synthetic stimulants such as bath salts and spice, that are not manufactured for human consumption, for the
 purpose of altering the defendant's mental or physical state .

 11. The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a medical
 marijuana card or prescription.
AO 2458 (Rev. 02/ 18)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                            Judgment -   Page    6    of        6
 DEFENDANT: MARTIN LEE ROMAN NOSE
 CASE NUMBER: CR 18-14-H-CCL
                                                CRIMINAL MONETARY PENAL TIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                 JVT A Assessment*                 Fine                         Restitution
 TOTALS             $ 100.00                      $ 0.00                            $ 0.00                       $ 0.00



 D    The determination of restitution is deferred until
                                                                ---- .          An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S .C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                         Total Loss**




 TOTALS                                $                           0.00           $_______                  o_.o_o_

 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S .C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D    the interest requirement is waived for the            D fine      D restitution.
       D    the interest requirement for the         D     fine    •      restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount oflosses are required under Chapters 109A, 110, 1 lOA, and              113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
